Case 2:18-cv-03007-JS-GRB Document 169-1 Filed 05/09/19 Page 1 of 3 PageID #: 559



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 JOSEPH JACKSON,
                                              Plaintiff,                  Case No.: 18-CV-3007


 NASSAU COUNTY; THE INCORPORATED VILLAGE
 OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
 DETECTIVE GARY ABBONDANDELO; DETECTIVE
 JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;                                DELARATION IN
 DETECTIVE MARTIN ALGER; DETECTIVE                                        SUPPORT
 ANTHONY SORRENTINO; DETECTIVE DAVID L.
 ZIMMER; POLICE OFFICER MELENDEZ;
 LIEUTENANT BURDETT; SERGEANT MCHALE;
 SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
 OFFICER DOWDELL; POLICE OFFICER BARRY
 MCGOVERN; DETECTIVE TURNER; DETECTIVE
 EDWARD HAGGERTY; POLCIE OFFICER HALL;
 DETECITVE LAURETTE KEMP; DETECTIVE
 WILLIAM TWEEDY; DETECTIVE ANTHONY KOSIER;
 DETECTIVE SERGEANT DAN SEVERIN; DETECTIVE
 JERL MULLEN; THE ESTATE OF DETECTIVE JERL
 MULLEN; JOHN DOE, AS THE ADMINISTRATOR OF
 THE ESTATE OF JERL MULLEN, and JOHN and JANE
 DOE 1 through 20,


                                              Defendants.
 ---------------------------------------------------------------------X
 KEITH M. CORBETT, declares the following under penalties of perjury:

         1.       I am a member of Harris Beach PLLC, attorneys for The Incorporated Village of

 Freeport, Detective David L. Zimmer, Police Officer Melendez, Lieutenant Burdette, Sergeant

 McHale, Sergeant Noll, Police Officer Barry McGovern, Detective Turner, Detective Edward

 Haggerty, Detective Sharkey, Detective Jerl Mullen, and Police Officer Hall (hereinafter

 “Village Defendants”). I am fully familiar with the facts and circumstances set forth below.

         2.       I submit this declaration in support of the Village Defendants’ motion to dismiss

 Joseph Jackson’s (“Plaintiff”) Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(5) and (6),



                                                         1
Case 2:18-cv-03007-JS-GRB Document 169-1 Filed 05/09/19 Page 2 of 3 PageID #: 560



 together with such other and further relief as the Court deems just, proper, and equitable. As set

 forth in the accompanying memorandum of law, submitted herewith, along with the Affidavit of

 Defendant Detective Edward Haggerty and the Affidavit of Miguel Bermudez, Plaintiff’s

 complaint should be dismissed in its entirety because: (1) Plaintiff failed to retain jurisdiction

 over the Village Defendants; (2) Plaintiff fails to state a claim against the Village Defendants, as

 the Village Defendants were not involved in the crux of the allegations contained in the

 Amended Complaint; (3) Plaintiff fails to make any allegations of personal involvement by the

 Village Defendants, and thereby fails to state a claim under 42 U.S.C. § 1983; (4) The Village

 Defendants did not prosecute the Plaintiff and as such, Plaintiff fails to state a claim for

 malicious prosecution against the Village Defendants; and (5) the Village Defendants are entitled

 to qualified immunity.

        3.      On or about May 22, 2018, Plaintiff filed his complaint against, among other

 defendants, the Village Defendants. A copy of the filed complaint is attached hereto as “Exhibit

 A.”

        4.      On August 6, 2019, the Village Defendants interposed an Answer. A copy of the

 Answer is annexed hereto as Exhibit “B.”

        5.      On or about January 16, 2019, this Court held a pre- motion conference, wherein

 this Court directed the parties to meet and confer for the purpose of limiting the number of

 claims and defendants in this litigation and issued a briefing schedule for motions.

        6.      On March 8, 2019, Plaintiff filed an Amended Complaint against the Incorporated

 Village of Freeport, Nassau County, and several individual defendants, having removed several

 individual defendants from the original complaint. Annexed as Exhibit “C” is a copy of the

 Amended Complaint.



                                                   2
Case 2:18-cv-03007-JS-GRB Document 169-1 Filed 05/09/19 Page 3 of 3 PageID #: 561



       7.     I declare under penalty of perjury that the foregoing is true and correct.



 Dated: May 9, 2019


                                                     s/ Keith M. Corbett
                                                     Keith M. Corbett, Esq.




                                                3
